DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to 
file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.
 
Response to Amendment
Claim 1-18 are pending.
Claims 1 is amended
Claim 18 is newly added.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Claim 1: “Connecting portion” reads as “a portion (generic placeholder) for connecting (function)…”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  
35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or 
pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is led to being indefinite because it is not clear where the arc of a circle as currently claimed is. It is ambiguous whether claim 18 is defining the overall curvature of grip portion or some other aspect of the grip portion. For the purpose of examination, it will be assumed that  claim 18 is defining the overall gripping curvature of the bottle. Further correction and clarification is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kira (US 20150314906) in view of Frahm (US 4143784).
Regarding claim 1, Kira discloses, A container (1), presenting a longitudinal axis (Fig.2,element X) comprising a neck portion (2), a shoulder portion (3) connected to the neck portion (2), a body portion (4) comprising a label portion (5) and a grip portion (Fig.2, structure between 25 and 46) and connected to the shoulder portion (3) via a first connecting portion (See annotated fig. below), the label portion (5) and the grip portion (Fig.2, structure between 25 and 46) being connected together via a second connection portion (See annotated fig below), and a base portion (37) forming the bottom of the container (1) connected to the body portion via a third connecting portion (See annotated fig. below), wherein the grip portion (Fig.2, structure between 25 and 46) comprises at least one circular undulating bead (44,45).

    PNG
    media_image1.png
    647
    524
    media_image1.png
    Greyscale


Kira discloses the claimed invention except that the undulating bead comprising circumferential groove instead of undulating bead comprising a raised circumferential ring presenting an embossment on an external surface of the container.  Frahm shows that bead (10s,10t) comprising a raised circumferential ring presenting an embossment on an external surface of the container was an equivalent structure known in the art.  In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).  Frahm represents evidence (Col. 2, line 14-15) that raised beads were art-recognized equivalent structures for reinforcement groove since they both increase the strength of the container.  Therefore, because these two-reinforcement structure were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to modify the groove for protrusion as raised beads.  
Therefore, the modified combination of Kira-Frahm would have the at least one undulating bead comprising a raised circumferential ring presenting an embossment on an external surface of the container.

Regarding claim 2, Kira-Frahm discloses the grip portion comprises at least two non-adjoining undulating beads (44, 45; these structures being raised beads when the teaching of Frahm is incorporated).
Regarding claim 3, Kira discloses, the grip portion comprises a combination of non-adjoining straight bead (28) and undulating beads (44, 45).

Regarding claim 4, Kira discloses, the grip portion comprises at least two spaced circular undulating beads (44, 45) and at least one straight bead (28).

Regarding claim 5, Kira discloses, wherein the at least two spaced circular undulating beads (44, 45) are separated by at least one straight bead (28) that is not adjoining with the undulating beads (44, 45).
Regarding claim 6, Kira discloses, the at least one bead (44, 45) of the grip portion comprise a constant height and a constant base width and a constant top width (Fig.4).

Regarding claim 7, Kira discloses, the at least one undulating bead (44, 45) are approximately hemi-spherical (Fig.3, 4).

Regarding claim 8, Kira discloses, the at least two non-adjoining undulating beads (44, 45) have the same diameter (Fig.4).

Regarding claim 9, Kira discloses, the grip portion further comprises at least one rib (46).

Regarding claim 10, Kira discloses, the label portion (5) defines a label portion perimeter that is substantially perpendicular to the longitudinal axis and comprises a plurality of ribs (6) positioned substantially along the perimeter of the label portion (Fig.2, 3).

Regarding claim 12, Kira discloses, the grip portion is connected to the label portion (5) via the second connection portion (as annotated for claim 1) comprising at least one transitional rib (46).

Regarding claim 13, Kira discloses, a volume comprised between 0.20 to 2L (Para 48, “a beverage bottle having a capacity of 1 liter to 2 liters is preferred, for instance.”).

Claim 11, and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kira-Frahm as applied to claim 1, and 10 respectively in view of Didier (US 20160311570).
Regarding claim 11, Kira-Frahm does not explicitly discloses, the plurality of ribs of the label portion have a constant width and a constant depth.
Didier is in the field of endeavor and discloses the plurality of ribs (52) of the label portion (46) have a constant width and a constant depth (Fig.2A; Para 21, 63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kira-Frahm to incorporate plurality of ribs of the label portion have a constant width and a constant depth as taught by Didier since “the ribs do not increase or decrease in width as the ribs traverse the circumference of container” (Didier, Para 63).

Regarding claim 18, Kira-Frahm does not explicitly disclose a surface of the container from a lower part of the second connection portion to a lower part of the grip portion is circularly and inwardly recessed according to an arc of a circle defined at a middle of the grip portion.
	Didier discloses a surface of the container from a lower part of the second connection portion to a lower part (56) of the grip portion (48)  is circularly and inwardly recessed according to an arc of a circle defined at a middle of the grip portion (48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kira-Frahm to incorporate a surface of the container from a lower part of the second connection portion to a lower part of the grip portion is circularly and inwardly recessed according to an arc of a circle defined at a middle of the grip portion as taught  by Didier for the purpose of improving gripablility as well as ergonomics of the bottle. 

Claim 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kira-Frahm as applied to claim 12 in view of Colloud (US 20100230378).
Regarding claim 14, Kira-Frahm does not explicitly discloses a middle -height region of the container has a wall thickness of below 100 micrometer. 
Colloud is in the field of endeavor and disclose a lightweight bottle with a wall thickness of 150 to 300 Micrometer.
The limitation “a middle -height region of the container has a wall thickness of below 100 micrometer” is considered to be routine optimization and falls within the scope of a person of ordinary skill  in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kira-Frahm to incorporate a middle -height region of the container has a wall thickness of below 100 micrometer since the claimed values are merely an optimum or workable range. Constructing a bottle with such thickness will make the bottle lighter and easy to carry. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art1.

Regarding claim 15, Kira-Frahm discloses first connecting portion (See annotated fig. of claim 1) comprises a first rib, the second connecting portion (See annotated fig. of claim 1) comprises a second rib, and the third connecting portion (See annotated fig. of claim 1) comprises a third rib.
The second connecting portion of Kira has a second rib (See annotated fig. of claim 1) which has a curve shaped profile.
However, Kira-Frahm does not explicitly discloses the ribs of the first and third connecting portions to have curve shape.
Colloud is in the field of endeavor and disclose connecting portion (Fig. 1-2;51, 31) having curve shape.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kira-Frahm to modify the ribs to have curve shape profile as taught by Colloud for the purpose of improving the structural integrity of the bottle (Colloud; Para 40, 42)
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kira-Frahm as applied to claim 1 in view of Inoi (US D635461).
Regarding claim 15, Kira-Frahm discloses first connecting portion (See annotated fig. of claim 1) comprises a first rib, the second connecting portion (See annotated fig. of claim 1) comprises a second rib, and the third connecting portion (See annotated fig. of claim 1) comprises a third rib.
The second connecting portion of Kira has a second rib (See annotated fig. of claim 1) which has a curve shaped profile.
However, Kira-Frahm does not explicitly discloses all the ribs of connecting portions to have curve shape.
Inoi is in the field of endeavor and discloses multiple connecting portions (See annotated fig. below) to have curve shape.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kira-Frahm to incorporate a curve shape profile to all the connecting portions as taught by Inoi for the purpose of improving the absorption of external pressure/force by the sidewall of the bottle. 
As a result of the modification, all the connecting portion would have first, second and third curved ribs.

    PNG
    media_image2.png
    631
    390
    media_image2.png
    Greyscale

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kira-Frahm as applied to claim 1 in view of Didier (US 20160311570) and Dornbach (US 9957077).
Regarding claim 16, Kira-Frahm does not explicitly discloses the base portion includes a base rib having a trapezoidal geometry. 
Didier is in the field of endeavor and discloses trapezoidal shaped ribs provides container with reinforced side-load resistance (Didier, Para 67).
Dornbach is in the field of endeavor and discloses a container with a base portion that includes a base rib having a trapezoidal geometry (Fig. 5, the lowest rib).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kira-Frahm to incorporate a base portion having a base rib with a trapezoidal geometry as taught by Dornbach for the purpose of improving stability as suggested by Didier.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kira-Frahm as applied to claim 5 in view of Colloud (US 20070257003).

Regarding claim 17, Kira-Frahm does not explicitly discloses the grip portion further comprises at least one rib, and wherein the at least one rib is between one of the at least two spaced circular an undulating beads and the third connecting portion. 
Colloud is in the field of endeavor and discloses the incorporation of several ribs (32) on the grip portion which make it possible to support the internal pressure of the bottle but also provide longitudinal elasticity in order to allow an increase in the internal pressure of the liquid and therefore resistance to vertical crushing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kira-Frahm to incorporate least one rib, and wherein the at least one rib is between one of the at least two spaced circular an undulating beads and the third connecting portion as it is within the gripping portion as taught by Colloud for the purpose of supporting internal pressure (Colloud,Para 21).
Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive. 
Claim 1 is interpreted under 35 USC 112(f) because it fails to “recite sufficient definite structure” or else recites “function without reciting sufficient structure for performing that function” See MPEP 2181(I) (quoting Williamson). Therefore, applicants’ arguments with regards to 112(f) interpretation for claim 1 is not persuasive. 
Applicants argument with regards to  35 U.S.C 103 rejection of claims 1-10, and 12-13 as argued in page 5 through 7 from the Applicant's remark is not persuasive. The applicant argues that "the grip portion" of Kira is constricted within portion 11. While Kira discloses element 11 for facilitate gripping of the bottle; surely an user can grip the bottle anywhere within portion 25 and 46. Thus; this entire structure is considered to be gripping portion. Furthermore, the argument that a person of ordinary skill would not be motivated to replace the complex structure of the grip portion of Kira by undulated bead to that the Examiner respectfully disagree. Kira discloses undulating bead which is shown to be equivalent to the bead of Frahm in the final office action (02/22/2022).A person of ordinary skill is also a person of ordinary creativity, not an automaton, and in many cases will be able to fit teachings of multiple patents together like pieces of a puzzle.
In response to applicant's argument that the references fail to show certain features of applicant' s invention , it is noted that the features upon which applicant relies (i.e., it being a lightweight container) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDUL ISLAM/Examiner, Art Unit 3736        



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2144.05(II)